Mr. Presiding Justice Gary, dissenting. I think that so far as relates to the American Oak Leather Company and Julius Schmits, the action of the Circuit Court was correct. No issue in the suit for a dissolution of the firm of Deimel & Bros, was presented as to their personal liability. The manner in which the supposed judgments or decrees were entered, is stated in the present bill, and is shown to have been that on the coming of the master’s report as to claims proved against the assets under the control of the court,' the court entered these judgments or decrees. No such controversy was ever submitted to the court for adjudication. And further, there are no operative words in the records produced. The court does find an amount due; that the claimant “ is entitled to a decree;” “ is entitled to be paid by the receiver pro rata;” order to the receiver to pay, and then “ that the said ” claimant “ is hereby granted a decree for said sum,” “ against ” the Beimels,jointly and severally.” An award of execution follows. The only part of all this verbiage that can be supposed to be a decree is “ hereby granted a decree for,” etc. There is no language that the claimant “ have and recover,” as at law, nor order that the other party “ pay,” as in equity. Words that “a decree is granted ” for a certain sum to one party and against another, have no legal significance. Robb v. Anderson, 43 Ill. App. 575.